DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 4/21/2020. 

Claim Objections
3.	Claim 13 is objected to because of the following informalities: there is an extra “is” in line 1

Claim 15 is objected to because of the following informalities:  there is a period (“.”) between “a.manipulation” in line 8 that needs to be removed. Appropriate correction is required. 

Claim Analysis
4.	Summary of Claim 1:
A monolithic thermocasting system for thermocasting polymer and solid material, the monolithic thermocasting system comprising:  5

an internal frame system; 

an external frame system disposed external to the internal frame system; 

a mold cavity formed between the internal frame system and the external frame system, the mold cavity sized to receive the polymer and solid material and shaped to form an architectural member;  10

a duct; 

and a heater element disposed in the duct configured for outputting thermal energy to the mold cavity to heat the polymer and solid material, the thermal energy being sufficient to thermocast the polymer and solid material to a combined building material.

 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PG Pub 2002/0051834 A1) in view of Espeland et al. (US Patent 6,034,155) as listed on the IDS dated 4/21/2020. 
	Regarding claims 1-3, 10 and 13-15, Bauer teaches an apparatus and methods for making molded articles of plastic material, wherein the apparatus includes a mold container having at least one interior space for receiving plastic material and a mold wall which can be heated and cooled in alternating sequence, wherein the mold container is located within a support frame which is rotatable around a rotation axis (Abstract, claim 1), wherein Fig. 2, replicated partially below, demonstrates the mold 22A which reads on the external frame system and the inner mold wall 26 reads on the internal frame system, a powder box 28, which defines the interior space 30 which reads on the mold cavity [0016], wherein Bauer further teaches the molding process the powder box 28 of each mold 22A, 22B is initially detached from the mold assembly 20 to allow filling of the interior space 30 with plastic material thereby reading on the thermocasting polymer, wherein the mold container 2 is operated and controlled as to rotate about both axes, A, B, several times in one or the other direction and at the same time the mold wall 26 is heated so that the plastic material melts on the mold wall 26 to deposit there layer by layer at a uniform layer thickness [0019] wherein the heating of mold wall 26 reads on the heater element and the duct as required by the instant claim. Regarding claim 15, Bauer teaches the support frame is rotatable around a rotation axis (Abstract, claim 1) thereby reading on the manipulation device as required by the instant claim. 

    PNG
    media_image1.png
    443
    433
    media_image1.png
    Greyscale


Bauer does not particularly teach the monolithic thermocasting system and is further silent on the polymer further comprising a solid material.
	Espeland et al. teach polymer concrete compositions, structures made therefrom and methods of manufacture wherein the polymer concrete composition preparable by combining components comprising a resin blend comprising a polyester resin and a filler material wherein the cast article is a monolithic cast structure and wherein the filler material is concrete, gravel and sand thereby reading on the solid material of instant claim 13 (Abstract, col. 1 line 20, col. 3 lines 38-55). Espeland et al. offer the motivation of casting this polymer concrete composition into a single monolithic unit due to its ability to reduce and/or eliminate leakage, reduce installation time and reduce the need for extensive maintenance programs since the structures do not have seams and cold joints (col. 4 lines 55-60). In light of these benefits, it would have been obvious to one of ordinary skill in the art to perform a monolithic casting as disclosed by Espeland et al. in the system and method of Bauer with a solid material, thereby arriving at the claimed invention.
	
7. 	Claims 4-5, 7-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PG Pub 2002/0051834 A1) in view of Espeland et al. (US Patent 6,034,155) as set forth above for claims 1-3, 10, 13-15 and further in view of Flener et al. (US PG Pub 2015/0083739 A1) as listed on the IDS dated 4/21/2020.
	Regarding claims 4-5 and 7-8, Bauer in view of Espeland et al. teach the monolithic thermocasting system according to claim 1 as set forth above and incorporated herein by reference. Bauer teaches the molds are formed of galvanoplastic shell [0016].
	Bauer in view of Espeland et al. do not particularly teach the frame systems are comprised of wood or metal.
	Flener et al. teach a method of manufacturing a composite insert including forming a polymer mold, wherein a composite part is manufactured, wherein the die materials can include wood and metal as a functional equivalent to the polymer mold material [0029] as disclosed by Bauer [0016]. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the metal or wood material as disclosed by Flener et al. as the mold material of Bauer in view of Espeland et al., thereby arriving at the claimed invention.
	Regarding claim 12, Bauer in view of Espeland et al. do not particularly teach the polymers are chosen from the group consisting of polypropylene and polyethylene.
	Flener et al. teach a method of manufacturing a composite insert including forming a polymer mold, wherein a composite part is manufactured, wherein the polymer that is molded comprises a polyester film but also other suitable polymers include polyethylene terephthalate and polypropylene [0027] as a functional equivalent to the polyester as taught by Espeland et al. (Abstract). Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). As such, it would have been obvious to one of ordinary skill in the art to use the polypropylene as the polymer material as disclosed by Flener et al. as the polymer material of Bauer in view of Espeland et al., thereby arriving at the claimed invention.

8. 	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PG Pub 2002/0051834 A1) in view of Espeland et al. (US Patent 6,034,155) as set forth above for claims 1-3, 10, 13-15 and further in view of Durrant (US PG Pub 2002/0187213 A1). 
	Regarding claims 6 and 9, Bauer in view of Espeland et al. teach the monolithic thermocasting system according to claim 1 as set forth above and incorporated herein by reference. 
	Bauer in view of Espeland et al. do not particularly teach the external frame system comprising an insulation member. Bauer in view of Espeland et al. are further silent on the blower in fluid communication with the duct to distribute the thermal energy within at least one of the duct and the mold cavity.
	Durrant teaches a bi-axial rotational molding oven for forming an object from a mold containing resin therein, wherein the rotational molding machine comprises a heat insulated enclosure mounted to rotate on a frame [0018] wherein the molds and molded articles therein are cooled rapidly by injecting cool, moist air from an external blower fan and a spray which sprays water into the air inlet of the fan [0021]. Durrant offers the motivation of using this type of rotational molding oven due to its ability to both heat and cool evenly with the resin distributed throughout [0002]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the rotational molding oven comprising the blower fan and the insulating enclosure as taught by Durrant in the monolithic thermocasting system of Bauer in view of Espeland et al., thereby arriving at the claimed invention.
 
9. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US PG Pub 2002/0051834 A1) in view of Espeland et al. (US Patent 6,034,155) as set forth above for claims 1-3, 10, 13-15 and further in view of Sawyers (US Patent 5,422,051) as listed on the IDS dated 4/21/2020.
Regarding claim 11, Bauer in view of Espeland et al. teach the method according to claim 10 as set forth above and incorporated herein by reference. 
	Bauer in view of Espeland et al. do not particularly teach the polymer is at least partially recycled.
	Sawyers teaches a method for recycling plastic into cementitious building products (Title) wherein the plastic materials are collected from discarded articles or manufacturing stock, reduced to particles, and mixed with feedstock for manufacturing building materials, such as concrete (Abstract). Sawyers offers the motivation of using recycled plastic due to its ability to provide economical and ecologically sound disposal of otherwise waste plastic and improves the building material into which it has been incorporated (Abstract). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the recycled plastic/polymer of Sawyers in the method of Bauer in view of Espeland et al., thereby arriving at the claimed invention.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763